OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
             OFFI<£9\^BBM«L S™T,0N AUS™-T~                               ^Gg^iTNlEYBOWES
             STATE OF TEXAS J&&^
             PENALTY FOR jKmS?
             PRIVATE USE jM^$&                               ZIP 78701
                                                             02 m
                                                             0001401682NOV. 03 2015
10/26/2015                                         h
AQUINO, ARMANDO DEJESlSj|                                                WR-84,106-01         U
On this
On this day,
        day, the
             the application forklirQ^Writ^of tfabeas Corpus has been received
                 application *~-*
and^presented to the Court.
                                   ^•sawa*-                        Abel Acosta, Clerk
                              ARMANDO DEJESUS AQUINO
                              2701 W.BELLFORT #210
                              HOUSTON, TX 77054
                   197    IMETN38
                                    7 7 0 5 4 ©5 015
                                         770S4                     l>l|.,n|(l.II,,..|.i.||ff,.j^
                                                                                              h